Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
	The instant patent application, 16/899,595, filed June 1, 2020, is presented for Consideration and Examination.  
After a thorough review of the provided Information Disclosure Statement, and the included references, the claimed subject matter, consisting of claims 1-20, and a thorough review of the pertinent prior art categories, claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or suggest (in example below, for claim 1):
1. A method performed by one or more computers, each computer having at least one processor and a memory, the method comprising:
receiving a stream of live image data from each of a plurality of cameras capturing images of a portion of a physical environment containing an electronically configurable target system;
processing the streams of live image data to create a live 3D model of the
environment;
providing a remote user interface through which a remote user can view a visual
perspective of the live 3D model, wherein the remote user can freely navigate a six
dimensional pose of the visual perspective about the live 3D model;
augmenting the remote user interface with a configuration user interface for
configuring the electronically configurable target system, wherein the configuration user
interface is visually depicted in a constant location relative to an aspect of the environment as the visual perspective of the remote user interface changes;
providing a local user interface on a display of a local user device equipped with a local user device camera, wherein a local user positioned within the physical environment can view a live visual perspective of the environment through the display;
augmenting the local user interface with the configuration user interface for
configuring the electronically configurable target system, wherein the configuration user
interface is visually depicted in a constant location relative to the aspect of the environment as the live visual perspective of the environment changes with movement of the local user device;
receiving user input to configure the electronically configurable target system
through the configuration user interface by way of one of the remote user interface and the local user interface; and
in response to receiving the user input, providing visual feedback through the
configuration user interface by way of both the remote user interface and the local user
interface.
Any comments necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-19-2022